DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 1-15) in the reply filed on 1-26-2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (US 2015/0280115).
[claim 1]  A memory device (fig. 24) comprising: an opening (hole in 102 filled in by the components of the memory) in a dielectric structure (102, fig. 24), the opening having a sidewall (fig. 24); a first electrode (122, fig. 24, [0046]) on the sidewall of the opening; a spacer layer (120, fig. 24, [0046], see also fig. 12, [0042]) on the first electrode; a resistive layer (104/106, fig. 24, [0046] [0003]) on the first electrode and 
[claim 2] The device of claim 1, wherein the first electrode has a sidewall with upper (upper part of 122, fig. 24) and lower portions (lower part of 122, fig. 24) and the spacer layer is arranged on the lower sidewall portion of the first electrode (fig. 24).
[claim 3] The device of claim 2, wherein the resistive layer is arranged on the upper sidewall portion of the first electrode (e.g. in 112, fig. 24).
[claim 4] The device of claim 3, wherein the resistive layer extends to cover a lateral surface of the spacer layer (e.g. in 116, fig. 24).
[claim 5] The device of claim 4, wherein the spacer layer separates the lower sidewall portion of the first electrode from the resistive layer (fig. 24).
[claim 6] The device of claim 1, wherein the upper surface of the spacer layer has a tapered profile (fig. 24).
[claim 7] The device of claim 6, wherein the resistive layer conforms to the tapered upper surface profile of the spacer layer (fig. 24).
[claim 8] The device of claim 1, wherein the upper surface of the spacer layer is at a level below an upper surface of the first electrode (fig. 24).
 [claim 10] The device of claim 1, wherein the resistive layer is configured to have a switchable resistance in response to a change in voltage between the first electrode and the second electrode ([0046][0003][0004]).
[claim 11] A memory device (fig. 24) comprising: an opening (hole in 102 filled in by the components of the memory) in a dielectric structure (102, fig. 24), the opening having a sidewall (fig. 24); a first electrode (122, fig. 24, [0046]) on the sidewall of the 
[claim 12] The device of claim 11, wherein the resistive layer is configured to have a switchable resistance in response to a change in voltage between the first electrode and the second electrode ([0046][0003][0004]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2015/0280115) in view of Song (US 2005/0263829).
In an alternative interpretation Zhang discloses a memory device (fig. 24) comprising: an opening (hole in 102 filled in by the components of the memory) in a dielectric structure (102, fig. 24), the opening having a sidewall (fig. 24); a first electrode (122, fig. 24, [0046]) on the sidewall of the opening, the first 
Song discloses a memory device wherein a capping/passivation layer (62, fig. 9, [0050]) is on the upper surface of the first electrode (lower electrode 35, fig. 9) and the device as a whole with a pad contact structure (53, fig. 9) reaching into the dielectric opening (opening in dielectric 49/55, fig. 9) to electrically contact the upper/second electrode (39a, fig. 9) with a contact plug (51, fig. 9) as physical barrier therebetween.
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Song’s passivation layer and interconnect configuration in Zheng’s device in order to form a passivation to the protect the device as a whole as well as to provide a means to interconnect the memory device to the rest of the circuit.

With this modification Zheng discloses:
[claim 13] The device of claim 11, further comprising a contact structure (108/110, fig. 24, could be used alternatively contact pad 53, fig. 9 in Song could be used) in the opening, wherein the contact structure is electrically coupled to the second electrode (upon modification).
[claim 14] The device of claim 13, further comprising a conductive physical barrier (51, fig. 9, Song) layer between the contact structure (53, fig. 9, Song) and the second electrode.
[claim 15] The device of claim 11, further comprising an interconnect (108/110, fig. 24) feature laterally adjacent to the sidewall of the opening, wherein the interconnect feature is electrically coupled to the first electrode (when low resistance is present in the phase change material).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2015/0280115) in view of Magistretti (US 8,623,697).
Zheng discloses the device of claim 1 but does not expressly disclose an oxide layer within an opening in the dielectric wherein the first/lower electrode is on the upper surface of the of the oxide layer.
Magistretti discloses a memory device with an oxide layer (200, fig. 11, lines 55-56, col. 5) within an opening in the dielectric (218, fig. 11) wherein the first/lower electrode (204, fig. 11) is on the upper surface of the of the oxide layer (fig. 11).
It would have been obvious to one or ordinary skill in the art before the time of filing to have used an oxide layer below the first/lower electrode with the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMAR MOVVA/Primary Examiner, Art Unit 2898